Exhibit 10.8h

EIGHTH AMENDMENT

OF

FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan to
comply with the Pension Protection Act of 2006 (“PPA”) and make certain other
Plan design changes;

WHEREAS, this Eighth Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended as follows:

 

1. Effective January 1, 2007, subparagraph (a) of the definition of Compensation
set forth in Article I of the Plan is hereby amended and restated in its
entirety to read as follows:

 

  (a) including: overtime, administrative and discretionary bonuses (including
completion bonuses, gainsharing bonuses and performance related bonuses); sales
incentive bonuses; field premiums; back pay and sick pay; plus the Employee’s
Pre-Tax Contributions and amounts contributed to a plan described in Code
Section 125 or 132; and the incentive compensation (including management
incentive bonuses paid in both cash and restricted stock and local incentive
bonuses) paid during the Plan Year for services rendered in the preceding Plan
Year, and the incentive compensation (of the same types) paid during the
preceding Plan Year for services rendered in the Plan Year preceding the
preceding Plan Year (unless, the Participant elects all such incentive
compensation paid for prior Plan Years to be included in Compensation for the
prior Plan Years, or unless the Participant elects that no such incentive
compensation will be included in his or her Compensation);



--------------------------------------------------------------------------------

2. Effective April 19, 2007, the first two sentences of Section 3.3.1 of the
Plan are hereby amended and restated in their entireties to read as follows:

In making his or her Pre-Tax Contribution Election and After-Tax Contribution
Election, a Participant may choose to defer or contribute between 0% and 20% of
his or her Compensation (between 0% and 75% if the Participant is a Nonhighly
Compensated Employee), in 1% increments. The Participant’s Pre-Tax Contribution
Election and After-Tax Contribution Election cannot together total more than 20%
of his or her Compensation (75% in the case of a Nonhighly Compensated
Employee).

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 30th day of January, 2008.

 

FMC Technologies, Inc. By:  

/s/ Maryann Seaman

Vice President, Administration

 

2